EXHIBIT 10.19.7
[Form of]
Monsanto Company [2005] Long-Term Incentive Plan
Fiscal Year [20_ _ ] Management
Terms and Conditions
of this Nonqualified Option Grant
You have received a grant of Non-Qualified Options (collectively, the “Option”)
under the Monsanto Company [2005] Long-Term Incentive Plan (the “Plan”). The
Grant Date, the number of Shares covered by the Option, and the Exercise Price
are set forth in the document you have received entitled “Stock Option
Statement.” The Stock Option Statement and these terms and conditions
collectively constitute the Award Certificate for the Option, and describe the
provisions applicable to the Option. This Option is not intended to qualify as
an “incentive stock option” as defined in Section 422 of the Code.
     1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Stock Option Statement. The “Company” means Monsanto Company, a Delaware
corporation incorporated February 9, 2000.
     2. Exercisability. (a) The Option shall vest in accordance with the
following schedule.

          Vesting Date   Shares to Vest
[_______] 15, [20___]
    [1/3 of the Option]  
November 15, [20___]
    [1/3 of the Option]  
November 15, [20___]
  Remaining unvested portion of the Option

     (b) Except as otherwise provided in the Plan, the Option may be exercised
at any time after it vests and before its term expires or it is sooner forfeited
as provided in Sections 3 and 4 below.
     3. Term. The term of the Option shall expire on the tenth anniversary of
the Grant Date.
     4. Retirement, Disability, Death or Other Termination of Service; Transfer.
If you experience a Termination of Service for any reason before the first
anniversary of the Grant Date (unless such Termination of Service follows a
Change of Control), the Option shall be forfeited. If you experience a
Termination of Service after the first anniversary of the Grant Date (or, if
earlier, after a Change of Control), including, without limitation, by

 



--------------------------------------------------------------------------------



 



reason of a Retirement Event, death, Disability, or involuntary termination
other than for Cause, the Option shall vest and remain exercisable (or be
forfeited) to the extent, and only to the extent, provided in this Section 4,
notwithstanding any differing treatment set forth in Section 6.5 of the Plan.
     (a) Retirement Event. If you experience a Termination of Service as a
result of a Retirement Event after the first anniversary of the Grant Date, the
Option shall become fully vested and shall remain exercisable until the earlier
of the fifth anniversary of the date of your Termination of Service or the tenth
anniversary of the Grant Date, and then shall be forfeited to the extent not
exercised. For purposes of this Award Certificate, “Retirement Event” means:
(i) a Termination of Service (other then by the Company for Cause) on or after
your 55th birthday and your completion of five years of service with the Company
and any of its Subsidiaries and Affiliates; or (ii) a Termination without Cause
on or after your 50th birthday due to a job-elimination or divestiture of the
Affiliate or Subsidiary by which you were employed.
     (b) Death or Disability. If you experience a Termination of Service as a
result of death or Disability after the first anniversary of the Grant Date, the
Option shall become fully vested and shall remain exercisable until the earlier
of the first anniversary (or, if such termination of Service occurs on or after
your 55th birthday and your completion of five years of service with the Company
and any of its Subsidiaries and Affiliates, the fifth anniversary) of the date
of your Termination of Service or the tenth anniversary of the Grant Date, and
then shall be forfeited to the extent not exercised.
     (c) Termination for Cause. If you experience a Termination for Cause, the
Option, whether vested or not, shall immediately be forfeited.
     (d) Voluntary Termination; Certain Terminations Without Cause. If you
experience a voluntary Termination of Service (other than as a result of a
Retirement Event) or a Termination Without Cause that is neither a Retirement
Event nor governed by Section 4(e), then, to the extent the Option is vested on
the date of your Termination of Service, it shall remain exercisable until the
earlier of the 90th day after the date of your Termination of Service or the
tenth anniversary of the Grant Date, and then shall be forfeited to the extent
not exercised, and any portion of the Option that is not vested on the date of
your Termination of Service shall be forfeited upon your Termination of Service.
     (e) Job Elimination. If you experience a Termination without Cause (other
than a Retirement Event) due to a job-elimination or divestiture of the
business, Affiliate or Subsidiary by which you were employed, after the first
anniversary of the Grant Date, the option shall become fully vested and shall
remain exercisable until the earlier of the first anniversary of the date of
your

 



--------------------------------------------------------------------------------



 



Termination of Service or the tenth anniversary of the Grant Date, and then
shall be forfeited to the extent not exercised.
     5. Exercise Procedures.
     (a) You may exercise the Option at any time after the Option has vested and
become exercisable by giving notice to the Company specifying the number of
Shares for which the Option is being exercised. The notice shall be provided to
the Company’s Designated Administrator, in a manner set forth by the Company or
the Designated Administrator for this purpose. The “Designated Administrator” is
the person or entity most recently specified by the Company as such for purposes
of the Plan.
     (b) The purchase price for the Shares for which the Option is being
exercised shall be paid in full at the time of exercise and any other
information required by the Committee shall be provided at that time. The
purchase price shall be paid (i) in cash or by check, (ii) by tendering to the
Designated Administrator whole Shares (but not fewer than 100 Shares), valued at
their Fair Market Value on the date of exercise, or (iii) by any other method
designated by the Committee. The Committee may require payment in a particular
or different method in order to comply with applicable law.
     6. Withholding. In order for Shares to be delivered when you exercise the
Option, you must make arrangements satisfactory to the Company for the payment
of any taxes required to be paid or withheld in connection with the exercise of
the Option. No more than the minimum required withholding will be permitted in
the form of Shares. While the Company reserves the right to modify the methods
of tax withholding that it deems acceptable, as of the time that this Award
Certificate is being delivered to you, tax withholding may be satisfied by
(i) cash or check, (ii) delivery of Shares, or (iii) retention by the Company,
sale to a third party or cancellation by the Company of Shares otherwise
deliverable upon the Option exercise.
     7. Nontransferability. The Option is not transferable by you other than
upon death by will, the laws of descent and distribution, or written designation
of a beneficiary. The Option is exercisable, during your lifetime, only by you
(or by your guardian or legal representative). Any person who holds the Option
is subject to the terms and conditions of this Award Certificate. No transfer of
the Option shall be effective to bind the Company unless the Company has been
furnished with written notice of the transfer and appropriate evidence to
establish the validity of the transfer and the acceptance by the transferee of
the terms and conditions of this Award Certificate.

 



--------------------------------------------------------------------------------



 



     8. No Right to Continued Employment or Service. This Award Certificate
shall not limit or restrict the right of the Company or any Affiliate to
terminate your employment or service at any time or for any reason.
     9. Effect of Award Certificate; Severability. This Award Certificate shall
be binding upon and shall inure to the benefit of any successor of the Company
and the person or entity to whom the Option may have been transferred by will,
the laws of descent and distribution or beneficiary designation. The invalidity
or enforceability of any provision of this Award Certificate shall not affect
the validity or enforceability of any other provision of this Award Certificate.
     10. Amendment. The terms and conditions of this Award Certificate may not
be amended in a manner adverse to you without your consent.
     11. Discretionary Nature of the Plan. You acknowledge and agree that the
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of the Option under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of stock options or benefits in lieu of stock options
in the future. Future grants of stock options, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of stock options, vesting provisions, and the exercise price.
     12. Plan Interpretation. This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate as provisions of this Option. If there
is a conflict between the provisions of this Award Certificate and the Plan, the
provisions of the Plan (including, without limitation, those setting forth the
consequences of a Change of Control) govern. If there is any ambiguity in this
Award Certificate, any term that is not defined in this Award Certificate, or
any matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction, governing law, and the powers of the Committee, among others, to
(a) interpret the Plan, (b) prescribe, amend and rescind rules and regulations
relating to the Plan, (c) make appropriate adjustments to the Option to reflect
non-United States laws or customs or in the event of a corporate transaction,
and (d) make all other determinations necessary or advisable for the
administration of the Plan.

 